PER CURIAM.
J.Z.S., the defendant in an action pending in the Tuscaloosa Circuit Court, peti*1226tioned the Court of Criminal Appeals for a writ of mandamus directing the circuit court to transfer that action to the juvenile court. The Court of Criminal Appeals denied the petition. See Ex parte J.Z.S., 808 So.2d 1220 (Ala.Crim.App.2000). J.Z.S. now petitions this Court, pursuant to Rule 21(e)(3), Ala.R.App.P., for a writ of mandamus directing the circuit court to dismiss the underlying action or to transfer it to the juvenile court. We conclude that the Court of Criminal Appeals correctly addressed the issues J.Z.S. presents, and we adopt that court’s analysis. Accordingly, we deny the petition.
PETITION DENIED.
MOORE, C.J., and SEE, BROWN, HARWOOD, and STUART, JJ., concur.